Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  This office action is responsive to applicant’s RCE filed June 2, 2021. 

The indicated allowability of claims 1, 3-11, 13 and 14 is withdrawn in view of the newly discovered reference(s) to CN 201914918 and Foo et al (US 9,004,102).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5-7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201914918 in view of Foo et al (US 9,004,103). The patent publication, CN 201914918, discloses a displacing module for displacing a fluid transfer system from a first location to a second location, the fluid transfer system (1) having a number of fluid transfer elements, the displacing module comprising a carrying structure (11) which is configured to be fastened to the second location (via hydraulic outriggers 10) and on which is mounted the fluid transfer system, the carrying structure carrying control means (5) for controlling means for putting the fluid transfer elements in motion, the control means being functionally linked to the fluid transfer elements, wherein the carrying structure comprises fastening means (10) for removably fastening the carrying structure to the second location. The displacing module of CN 210914918 lacks having raising means for displacing the displacing module and installing the displacing module at the second location by raising the carrying structure and the components installed thereon. The patent to Foo et al teaches the above exception in providing raising means (400) for raising and installing a carrying structure (200) from a first location (10) to a second location (20); see col. 4, lines 37-39. In view of the teaching of Foo et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a raising means with the displacing module of CN ‘918 for the purpose of raising and installing the carrying structure from a first position to a second position.
As to claim 3 and 4, the control means (5) of CN ‘918 comprises a hydraulic energy supply means for supplying energy to the fluid transfer system; see paragraph [0017].
As to claim 4, the hydraulic energy supply means of CN ‘918 comprises a hydraulic power system (5); see paragraph [0017]. It would have been an obvious design expedient to one of ordinary skill in the art to provide the displacing module of CN ‘918 with at least one set of selecting valves for the 
As to claims 5 and 6, it would have been obvious to one of ordinary skill in the art to substitute known pneumatic or electrical actuators for the hydraulic actuator of CN ‘918 as alternate means of articulating the fluid transfer elements.
As to claims 7 and 13, the fluid transfer system of CN ‘918 lacks having a control panel for controlling the fluid transfer system. The patent to Foo et al teaches the above exception in providing a control panel for controlling a hydraulic fluid transfer system; see col. 4, lines 51-53. In view of the teaching of Foo et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid transfer system of CN ‘918 with a control panel to facilitate the operation of the fluid transfer system. The patent to Foo et al teaches means for raising a structure (202) comprising hooking means (connected to hoist lines 211a, see Figure 3A) for hooking the carrying structure to a raising apparatus (430, 440). In view of the teaching of Foo et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided hooking means to the carrying structure of CN ‘918 for the purpose of connecting the carrying structure to a raising apparatus.
As to claim 11, the carrying structure (11) of CN ‘918 is a platform; see Figure 1.
As to claim 14, the fluid transfer system of CN ‘918 is capable of being used as a marine loading system.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201914918 in view of Foo et al (US 9,004,103) as applied to claim 7 above, and further in view of Shrivers, III et al (US 8,308,518). The fluid transfer system of CN ‘918 in view of Foo et al lacks having a pressurized equipment space including a computing and data acquisition device. The patent to Shrivers, III et al teaches providing a computing and data acquisition device (31, 35) in a pressurized equipment space; see col. 11, lines 51-64. In view of the teaching of Shrivers, III et al, it would have been obvious to one of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 201914918 in view of Foo et al (US 9,004,103) as applied to claim 1 above, and further in view of Madden et al (US 3,753,453). The fluid transfer system of Fujita lacks having a flow metering device. The patent to Madden et al teaches the above exception in providing a fluid transfer system with a flow metering device; col. 10, lines 15 and 16. In view of the teaching of Madden et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fluid transfer system of CN ‘918 in view of Foo et al with a flow metering device for the purpose of controlling the amount of fluid flowing through the fluid transfer system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753